DECISION
The application of the above-named defendant for a review of the sentence of 40 years for Attempted Deliberate Homicide; 5 years for Persistent Felony Offender; and 5 years for the Use of a Dangerous Weapon; All sentences shall be served consecutively for a total of 50 years imposed on February 26, 1985, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Patti Jensen of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.